DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.   
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 07/08/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) “18”, “12”, “28”, & “29” each of fig. 1, and “32”, “34”, “36”, & “38” each of fig. 2  need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required. The Examiner suggests adding appropriate descriptive text labels preferably within the boxes or less preferably—though acceptable—near the corresponding element number pointing to said boxes, or even less preferably—though also acceptable—as legends. the Examiner further notes that conventional symbols (such as electrical symbol for capacitor) can also—where new matter is not introduced—be substituted where appropriate.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “18” ([0038]). The Examiner suggests adding “18” to fig. 1 to label the “housing”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Applicant is welcome to an impromptu interview to discuss any drawing corrections and/or to present drawing drafts for consideration; the Examiner’s contact information is found in the conclusion.  
Claim Objections
Claim(s) 9-10 is/are objected to because of the following informalities:  
As to claim 9:
 
“the system power switch” in the first instance lacks explicit antecedent basis, the Examiner suggesting “[[the]] a system power switch”; and 
“the system” in the first instance lacks explicit antecedent basis, the Examiner suggesting “[[the]] a system”.
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Interpretation
The Examiner acknowledges the definition(s) of “low and very low impedance of the originally filed specification. MPEP 2111 states that “the specification must provide a clear and intentional use of a special definition for the claim term to be treated as having a special definition”. Where Applicant’s definitions are optional or non-limiting the definitions are not considered special definitions and claim terms referencing such definitions will instead be considered under the broadest reasonable interpretation in view of the specification. 
low impedance & short-circuiting: [0017] & [0051] “The impedance is considered as low when comprised between 5000 Ohms and 100 Ohms”. The Examiner further notes that in at least both independent claims, Applicant associates low impedance with short circuiting (“and a second low impedance passive position where the energy harvester is short circuited”), and also associates in the specification at [0023] that “The restricting movement system may comprise one or more resistors, and/or inductors and/or capacitive passive components” (i.e., the associated restricting movement system may comprise the low impedance elements). The Examiner notes this to be sufficient guidance for clarity, however the open ended phrasing of “considered as” and “comprised” do not strictly limit the claim interpretation therebetween the exemplary listed impedance values, and the Examiner includes an ordinary artisan’s understanding of short-circuiting (i.e., mathematically close to zero impedance) as inclusive in the range of low impedance.
very low impedance: [0025] & [0052] “The impedance is considered as very low when strictly less than 100 Ohms.” The Examiner notes this to be a special definition giving considerable weight to Applicant’s phrasing of “strictly less than” despite the phrasing of “considered as”. However, with regards to claim 6, the Examiner notes the claim interpretation appears to be at odds with the limitation “third very low impedance position where the output of the switch is not connected to any elements”, noting in particular that a switch not connected to any element results in an open-circuit, the impedance of which is mathematically approximated as infinite—not low. This appears to be contradictory. Applicant’s explanation is respectfully requested. Please see 112(b)/2nd indefinite rejection & 112(a)/1st scope of enablement rejection.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the definitions or to identify missed definitions, Applicant should clearly identify the special definitions and corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. Examples should be clearly delineated from required features.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6,
 as analyzed in the above claim interpretation, there appears to be a contradiction between (emphasis added) “a third very low impedance” and “where the output of the switch is not connected to any elements” (i.e., open circuit). The Examiner suggests that this open circuit switch position is instead a very high impedance (i.e., that the current is impeded from flowing by the switch not being connected).
Claim(s) 6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for not being enabled for the full scope of the claim.
Regarding claim 6,
 as put forth above, while the disclosure is enabling for “where the output of the switch is not connected to any elements”, the disclosure does not reasonably provide enablement of such a switch position being simultaneously a “very low impedance position”. The Examiner suggests either correcting the contradiction by a change of nomenclature to be in line with an ordinary artisan’s understanding of the well-known terms of the art (preferred), or by amending to clarify which portion of the circuit is of a very low impedance due to the switch not being connected (Applicant is cautioned to be careful not to add new matter).
The Examiner respectfully concludes that the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
With regards to claim 6, the Examiner notes that conditionally allowable subject matter has been indicated; Applicant is welcome to an interview to discuss proposed amendments to retain said indication of allowable subject matter while overcoming the 112 rejections.
Specification
The specification is objected to for the above noted contradiction, which appears to be merely a mislabeling of nomenclature as very low instead of properly as very high.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Bottarel et al (US 20120133151 A1; hereafter “Bottarel”) in view of newly cited Lee (US 20200208616 A1; hereafter “Lee”). 
   
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding independent claim 1,
 Bottarel teaches an energy scavenging device (fig. 4; details of transducer shown in fig. 1) (Title “DEVICE AND RELATIVE METHOD FOR SCAVENGING ENERGY”) designed to be mounted on a system (not shown; system to be scavenged from), the energy scavenging device (fig. 4) comprising:
an integrated power supply (supply circuitry shown in fig. 4) for providing power energy to an integrated energy storage device (fig. 4, output capacitor Cout);
the integrated power supply (supply circuitry shown in fig. 4) comprising an energy harvester (fig. 4, transducer T; see fig. 1 for details) having an electromagnetic coil (fig. 1, solenoid) and a permanent magnet (permanent magnet within solenoid) ([0002] “Electromagnetic transducers convert motion or vibrations into energy. They generally include, as shown in the sectional view of FIG. 1, a permanent magnet adapted to slide into a solenoid”; at once so envisaged that the electromagnetic transducer utilized in the embodiment of fig. 4 is the well-known type described in the background and shown in fig. 1), 
the electromagnetic coil (fig. 1, solenoid) and the permanent magnet (permanent magnet) being configured to oscillate one relative to the other ([0003] “Commonly, it is understood that the permanent magnet slides through the solenoid with a sinusoidal oscillation motion, thus generating a sinusoidal voltage”), 
the integrated power supply (supply circuitry shown in fig. 4) further comprising a system power switch (power stage switch comprising positive/negative switch SW_pos/neg) between the energy harvester (fig. 4, transducer T) and energy storage device (fig. 4, output capacitor Cout), 
wherein the system power switch (power stage switch comprising positive/negative switch SW_pos/neg) is configured to be switched between at least a first high impedance position providing power energy of the energy harvester (fig. 4, transducer T) to the energy storage device (fig. 4, output capacitor Cout) and a second low impedance passive position where the energy harvester (fig. 4, transducer T) is short circuited ([0007] “the controller being adapted to drive the switches of the power stage in order to either short-circuit the electromagnetic transducer or to direct the current flowing through the transducer to charge the output capacitor”), and 
wherein the energy scavenging device (fig. 4) comprises a system (system comprising connection portion of circuit utilizable for shorting) for restricting movement of the energy harvester (fig. 4, transducer T) configured to be connected (when shorted) across the electromagnetic coil (fig. 1, solenoid) in the second low impedance position (shorted position) of the system power switch (power stage switch comprising positive/negative switch SW_pos/neg) (see also phase 1 shorted of fig. 7).
While the Bottarel does not expressly show all of the above claimed features clearly in a single
 depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from Bottarel’s generic teachings and specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the purpose and combinations as proposed by Bottarel and as analyzed by the Examiner including the citations and Examiner comments provided above in the reference to the claimed features. Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, the Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bottarel’s electromagnetic transducer having a solenoid and a magnet with Bottarel’s energy scavenging device having a generic transducer thereby providing the scavenging device with a conventional transducer with the advantages of being well-understood and easily obtained; complimentarily, the scavenging device provides marketability by utilization of said specific electromagnetic transducer.
 Additionally, the Examiner notes that: choosing from a finite number of identified,
 predictable solutions, with a reasonable expectation of success is obvious to try, see MPEP § 2143(I)(E). In the present case, Bottarel
 teaches a finite number of alternative solutions for a transducer from which to choose and optimizing the device for the desired cost, efficiency, and/or ease of procuring are within ordinary skill in the
 art. 
The recitation within the preamble that the device is “designed to be mounted on a system for monitoring the condition of the system”  has been given limited patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Roble, 88 USPQ 478 (CCPA 1951). Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d - 164 7 (1987). See MPEP 2144(II). In the present case, the limitation of “designed to be mounted” is interpreted broadly such that the mounting means is not a required limitation, but rather a mounting means may be so further added (such as adhesive, bolts, clamps, etc.), the Examiner noting both for prior art analysis and for instant application enablement that mounting means are conventional in the arts of both vibration sensors and vibration energy harvesters and need not be described in detail for the present preamble phrasing. Additionally, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Bottarel’s energy scavenging device for converting motion/vibrations into energy would be so mounted thereto by mounting means, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so further include mounting means for mounting to a system for the expected purpose of enabling efficient transfer of motion/vibration from the system to the transducer.
 Bottarel does not teach items: 1) wherein the device is a condition monitoring device mounted on a system for monitoring the condition of a system with a condition monitoring sensor powered by the integrated power supply and configured to acquire vibration signals produced by the system; and 2) wherein the switch is between the energy harvester and the condition monitoring sensor.

    PNG
    media_image2.png
    266
    432
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    223
    295
    media_image3.png
    Greyscale

Regarding item 1) and pertinent to item 2), Lee teaches a condition monitoring device (Harvester sensor module) designed to be mounted on a system (fig. 1, rotating object 2, exemplary a wind turbine, see fig. 1) for monitoring the condition of the system (fig. 1, rotating object 2) (Abstract “Energy harvesters (EH) which can effectively harvest wasted vibrational/kinematic energy and convert it into electrical energy for battery-free sensor operation are described herein. The energy harvesters can be integrated with a power management circuit and a wireless sensor for monitoring wind turbine blades. The target application of the energy harvesters includes powering the wireless sensors used for wind turbine blade structural monitoring”) the monitoring device (Harvester sensor module) comprising:
a condition monitoring sensor (fig. 1, Sensor) ([0054] “commercial wireless vibration sensor”) configured to acquire vibration signals produced by the system fig. 1, rotating object 2); and
an integrated power supply (integrated power management circuit & storage unit & harvester) for providing power energy to the condition monitoring sensor (Abstract “integrated with a power management circuit”; [0043] “power management circuit and storage unit (e.g., a supercapacitor), which can thereby supply sustainable electrical energy to a device that requires electrical energy, as readily understood by the person skilled in the art”);
the integrated power supply (integrated power management circuit and storage unit) comprising an energy harvester (Harvester; details of magnet/coil unit harvester shown in fig. 2) having an electromagnetic coil (fig. 2, coil 4) and a permanent magnet (fig. 2, magnet 3) ([0006] “electromagnetic energy generation unit”; [0036] “permanent magnet”), 
the electromagnetic coil (fig. 2, coil 4) and the permanent magnet (fig. 2, magnet 3) being configured to oscillate one relative to the other, 
the integrated power supply (integrated power management circuit & storage unit & harvester) further comprising an integrated energy storage device (supercapacitor) between the energy harvester (fig. 1, Harvester) and the condition monitoring sensor (fig. 1, sensor) ([0041] “The generation unit can be connected to a power management circuit and storage unit (e.g., a supercapacitor), which can thereby supply sustainable electrical energy to a device that requires electrical energy”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee’s condition monitoring vibration sensor & mounting thereof with Bottarel’s device thereby readily providing sustainable electrical energy from Bottarel’s energy storage device derived from a harvester to a commercially available vibration sensor and thus increasing the marketability and versatility of Bottarel’s device. Complimentarily, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bottarel’s switching means with Lee’s device thereby providing greater control and efficiency of the provision of electrical energy to Lee’s monitoring vibration sensor. The Examiner additionally notes that the Courts have ruled an obviousness analysis based on the collective teachings of the references does not depend on the order in which the references are listed in the statement of the rejection. See In re Bush, 296 F.2d 491, 496 (CCPA 1961): “In a case of this type where a rejection is predicated on two references each containing pertinent disclosure which has been pointed out to the applicant, we deem it to be of no significance, but merely a matter of exposition, that the rejection is stated to be on A in view of B instead of on B in view of A, or to term one reference primary and the other secondary.”

Regarding claim 2, which depends on claim 1,
 Bottarel teaches wherein the system power switch (power stage switch comprising positive/negative switch SW_pos/neg) has an input (input of power stage connected to a first coil of scavenging transducer solenoid) connected to a first coil terminal of the coil (first coil of scavenging transducer solenoid) and an output (output of power stage switch) movable between the first high impedance position and the second low impedance position ([0007] “the controller being adapted to drive the switches of the power stage in order to either short-circuit the electromagnetic transducer or to direct the current flowing through the transducer to charge the output capacitor”).

Regarding claim 3, which depends on claim 2,
 Bottarel teaches wherein the input is permanently connected (pivot point of switch is there attached) to the first coil terminal (first coil of scavenging transducer solenoid) of the coil (solenoid coil).

Regarding claim 7, which depends on claim 1,
 The combination of Bottarel and Lee (see analysis of claim 1) suggests further comprising an integrated energy storage device (Bottarel: fig. 4, output capacitor Cout. Likewise, Lee: supercapacitor) for powering the condition monitoring sensor (Lee, vibration sensor) when the harvester (Bottarel scavenging Transducer. Lee Harvester) is switched (via Bottarel’s switching) to low oscillation mode (Examiner notes that the combination suggests powering the sensor via the super/capacitor, inclusive of low oscillation mode; further obviousness follows), the integrated energy storage device  (Bottarel: fig. 4, output capacitor Cout. Likewise, Lee: supercapacitor) being located between the switch (Bottarel’s power stage switch comprising positive/negative switch SW_pos/neg) and the input of the sensor (Lee, vibration sensor).
With further regard to powering Lee’s sensor via the supercapacitor, it is the Examiner’s position that either it would be at once envisaged that the super/capacitor would power the vibration sensor inclusive of switching to a low oscillation mode, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so commonsensically power the sensor thereby increasing the periods of time for which sensor measurements are taken and thus providing additional sensor data with less downtime and therefore providing better feedback of the vibrations for conventional applications such as structural monitoring which reduces catastrophic troubles and/or provides earlier warnings convenient for maintenance or necessary system operation changes, etc. 

Regarding claim 8, which depends on claim 1,
 Bottarel teaches wherein the energy harvester (fig. 1) comprises a housing (housing shown with partially cut view for perspective), the electromagnetic coil (fig. 1, solenoid) being fixed within the housing (housing around solenoid and magnet) and comprising electric terminals (see terminal connection in fig. 2), and the permanent magnet (fig. 1, magnet) being suspended within the housing (housing around solenoid and magnet), the permanent magnet (fig. 1, magnet) being induced to oscillate relative to the fixed coil (fig. 1, solenoid) ([0003] “Commonly, it is understood that the permanent magnet slides through the solenoid with a sinusoidal oscillation motion, thus generating a sinusoidal voltage V on the solenoid”).
Bottarel does not explicitly disclose wherein the permanent 25magnet being suspended between springs connected to the housing.
Lee teaches wherein the energy harvester (Harvester) comprises a housing (housing of Harvester; walls of housing shown in fig. 2), the electromagnetic coil (fig. 2, coil 4) being fixed to the housing (housing of Harvester) and comprising electric terminals ([0036] “connected to an electrical application”), and the permanent magnet (fig. 2, magnet 3) being suspended between springs (fig. 2, springs 5/6) connected to the housing (housing of Harvester), the permanent magnet (fig. 2, magnet 3) being induced to oscillate relative to the fixed coil (fig. 2, coil 4) ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine Lee’s transducer having the magnet supported by springs with Bottarel’s generic transducer thereby providing elastic supports for maintaining Bottarel’s magnet within Bottarel’s coil while enabling oscillatory movement thereof in response to motion/vibration. 
Furthermore, the Examiner additionally notes that it had been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05(II)(B). In the present case it is within ordinary skill in the art to further optimize the number and placement of springs—as supported by Lee’s other embodiments shown in figs. 5 & 6—thereby providing an optimal elastic support means for the application of the harvester as readily determined by a person skilled in the art ([0039]-[0042]). 

	Allowable Subject Matter
Claim(s) 9-10 is/are allowed.	
The following is the Examiner’s statement of reasons for allowance:
Regarding independent claim 9,
 the prior art fails to disclose or motivate one skilled in the art to perform a method for operating a system power switch of a condition monitoring device comprising (omissions/paraphrasing for brevity/clarity; emphasis in italics) “30providing a condition monitoring sensor configured to acquire vibration signals”, “providing…power supply” with “an energy harvester having an electromagnetic coil and a………magnet…configured to oscillate…, the…power supply further comprising a...switch between the…harvester and the…sensor, wherein 5the…switch is configured to be switched between…a…high impedance position providing…energy of the…harvester to the sensor and a…low impedance passive position where the…harvester is short circuited”, wherein the…device comprises a system for restricting 10movement of the…harvester…in the low impedance position of…switch”, “switching the…switch in the…high impedance 15position if the…sensor is not acquiring measurements” and “switching the…switch in the…low impedance position if the…sensor is acquiring measurements" in further combination with the remaining limitations of the claim.
 
Dependent claim(s) 10 of allowed claims is/are likewise allowed.
Claim(s) 4-5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 4, 
 
the prior art fails to disclose or motivate one skilled in the art to manufacture a condition monitoring device designed to be mounted on a system for monitoring the condition of the system comprising (omissions/paraphrasing for brevity/clarity; emphasis in italics) a vibration monitoring sensor, “a …switch between the…harvester and the…sensor, wherein the…switch is configured to be switched between…a…high impedance position providing…energy of the…harvester to the sensor and a…low impedance passive position where the…harvester is short circuited”, “a system for restricting movement of the…harvester configured to be connected across the…………..coil in the…low impedance position", “wherein the…switch has an input connected to a first coil terminal…and an output movable between the…high impedance position and the…low impedance position”, and “wherein the movement restricting system comprises…a first end configured to be connected to the output of the…switch in11 the low impedance position and a second end connected between the output of the…sensor and the second coil terminal” in further combination with the remaining limitation(s) of the claim. 
Further dependent claim(s) 5 of the above indicated claim(s) is/are likewise indicated as comprising allowable subject matter.
Claim(s) 6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as amended to overcome the rejection(s) under U.S.C. 112(a)&(b) or 35 U.S.C. 112 (pre-AIA ), 1st & 2nd paragraphs.
The following is a statement of reasons for the indication of conditionally allowable subject matter:
None of the prior art of record appears to read on the invention of claim 6 as understood by the Examiner and the subject matter of the claims appears to be allowable if the rejections under 35 U.S.C. 112(a)&(b) or 35 U.S.C. 112 (pre-AIA ), 1st & 2nd paragraphs, can be overcome. However upon Applicant’s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner’s better understanding of the invention a comparison of the prior art to the claims will again be made.
Regarding dependent claim 6,
 the prior art fails to disclose or motivate one skilled in the art to manufacture a condition monitoring device designed to be mounted on a system for monitoring the condition of the system comprising (omissions/paraphrasing for brevity/clarity; emphasis in italics) a vibration monitoring sensor, “a …switch between the…harvester and the…sensor, wherein the…switch is configured to be switched between…a…high impedance position providing…energy of the…harvester to the sensor and a…low impedance passive position where the…harvester is short circuited”, “a system for restricting movement of the…harvester configured to be connected across the…………..coil in the…low impedance position", “wherein the…switch has an input connected to a first coil terminal…and an output movable between the…high impedance position and the…low impedance position”, and “wherein the…switch is configured to be switched between the…high impedance position, the…low impedance passive position and a third…position where the output of the switch is not connected to any elements” in further combination with the remaining limitations of the claim.
Note that this indication of conditionally allowable subject matter is based upon the features which are presently found in the claims. In overcoming the above rejections, should Applicant choose to delete features which are presently in the claims, this indication of allowable subject matter may no longer apply. Deleting features which are presently in the claims broadens the scope of the claims and thus may render the indication of allowable subject matter no longer applicable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 & Prior Art Appendix accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856